Exhibit 10.5

Confidential portions of this document have been omitted and filed separately
with the Commission. The omitted portions have been marked as follows: “***”.

This License and Manufacturing Agreement is made the 13th day of March 2000 (the
“Effective Date”)

BETWEEN:

BIOGLAN PHARMA PLC, of 5, Hunting Gate, Hitchin, Hertfordshire, SG4 0TJ
(hereinafter referred to, together with its Associated Companies, as “BIOGLAN”);
and

JAGOTEC AG having a place of business at Eptingerstrasse 51, CH-4132 Muttenz,
Switzerland (hereinafter referred to, together with its Associated Companies, as
“JAGO”).



INTRODUCTION

  A. JAGO has certain marketing authorisations for the Product (as such term is
defined herein) granted by various European countries including The United
Kingdom, France, Germany, Italy and Sweden; and


  B. JAGO has the right to grant licenses with respect to the Product


  C. BIOGLAN has experience and expertise in the manufacture, distribution and
sale of certain pharmaceutical products in accordance with Good Manufacturing
Practice.


  D. JAGO wishes to grant BIOGLAN an exclusive license to Manufacture,
distribute and sell the Product and BIOGLAN wishes to accept such license in
accordance with the terms and conditions of this Agreement.


OPERATIVE PARTS

1. Definitions


        1.1 In this Agreement and the recitals and schedule the following words
and expressions shall have the meanings set opposite them:

       “Active Ingredient” means diclofenac.

        “Agency” means the body responsible for the licensing of the Product for
commercial marketing and sales of the Product in the Territory and/or the
licensing of premises and equipment and facilities of BIOGLAN for the
Manufacture of the Product.

        “Associated Companies” means any entity that directly or indirectly
owns, is owned by or is under common ownership, where own or ownership means
direct or indirect possession of at least fifty percent (50%) of the outstanding
voting securities of a corporation or a comparable equity interest in any other
type of entity.

        “Condition Precedent” means the condition that prior to JAGO entering
into this Agreement BIOGLAN shall have evidenced in a form acceptable to JAGO
that it has withdrawn from all matters relating to or connected with JAGO’s
acquisition from the receiver of all assets of Hyal Pharmaceutical Corporation
and further that BIOGLAN warrants and represents that it will not seek to
reinstate or re-activate any actions brought against JAGO or any of its
subsidiaries in relation to this matter whatsoever.

 

   

--------------------------------------------------------------------------------

 

        “Confidential Information” means all information and data provided by
the parties to each other in written or other tangible medium and which is by
its nature and type reasonably to be regarded as confidential but shall not
include any portion thereof which:

  i) is known to the receiving party as evidenced by the receiving party’s
written records, before receipt thereof under this Agreement;


  ii) is disclosed to the receiving party by a third person who is under no
obligation of confidentiality to the disclosing party hereunder with respect to
such information and who otherwise has a right to make such disclosure;


  iii) is or becomes generally known in the trade through no fault of the
receiving party;


  iv) is independently developed by the receiving party as evidenced by the
receiving party’s written records, without access to such information.


        “Field of Use” means the use of the Product for ***.

        “Good Manufacturing Practice” means the standards of manufacturing
practice for the manufacture of medicinal products prevailing, which shall at
least comply with the principles and guidelines of good manufacturing practice
for medicinal products for human use published from time to time by the European
Commission pursuant to Council Directive 91/356 and the like principles and
guidelines published by the World Health Organisation.

        “Intellectual Property” and “Intellectual Property Rights” means the
trade marks, Patent Rights and any registered design or similar protection, a
right of ownership of, or a right under license or otherwise to, any patent,
trade or service mark, trade name, registered design, Confidential Information,
know-how, trade secret, copyright, design right, or other intellectual property
right or right of a like nature as now or may hereafter be conferred by the laws
in force throughout the world whether registered or unregistered including
without limitation all rights in methods, techniques, discoveries, formulae,
specifications, plans, drawings, computer programs, technical information, data
and materials which are in existence at the Effective Date and are the property
of JAGO.

        “Manufacture” means any process carried out in the course of making the
Product and includes the production of the Product in accordance with the
Specification from the Active Ingredient and shall include blending, assembly,
packaging, analysis, testing stability studies and quality control and
“Manufactured”, and “Manufacturer” shall be interpreted accordingly.

        “Manufacturing Records” means all documentation associated with
Manufacture of the Product, including, without limitation, all information
regarding analysis, testing supply and Manufacture.

        “Net Sales” means gross sales from the sale of the Product less all
commissions, discounts, refunds, replacements or credits allowed to purchasers
for return of such Products or as reimbursement for damaged products, freight
postage, insurance, and other shipping charges, sales and use taxes, customs
duties and any other governmental tax or charge, (except income tax) imposed on
or at the time of the production, importation use or sales of such Products.

        “Patent Rights” means

  (i) the patents and patent applications listed in the Schedule to this
Agreement;


  (ii) all patent applications that may hereafter be filed in the


 

  2 

--------------------------------------------------------------------------------

 

  Territory by or on behalf of JAGO which either are based on or claim priority
from any of the foregoing patents and applications or which are in respect of
any improvements to which either party is exclusively entitled; and


  (iii) all patents which may be granted pursuant to any of the foregoing patent
applications


        “Process Improvements” means all improvements, modifications or
adaptations to the process, or method of Manufacture used by BIOGLAN and are
solely and specifically related to the Manufacture of the Product which arise in
association with the processes of Manufacture of the Product.

        “Product” means the *** comprising up to *** and up to ***.

        “Specifications” means requirements and specifications for the
Manufacture of Product and all amendments to those requirements and
specifications.

        “Technical Information” means all registration data, know-how,
experience, instructions, standards, methods, analysis record, test and trial
results, manufacturing and formulation processes, hazard assessments, quality
control standards, formulae, specifications, storage and data, samples,
drawings, designs, description of packaging materials and all other relevant
information relating to the Product or its design, Manufacture, formulation,
composition, purity handing, storage and use.

        “Territory” means the United Kingdom, France, Germany, Italy, Spain,
Sweden, Norway, Denmark and Iceland, Finland, The Netherlands, Belgium,
Luxembourg, Republic of Ireland, Austria, Portugal, Switzerland and Greece.

        1.2 In this agreement and the recitals and the schedule:

  (a) reference to any statute or statutory provision includes a reference to
that statute or statutory provision as amended, extended or re-enacted and to
any regulation, order, instrument or subordinate legislation under the relevant
statute or statutory provision;


  (b) reference to any singular includes a reference to the plural and vice
versa;


  (c) references to persons include bodies corporate, unincorporated
associations and partnerships and any reference to any party who is an
individual is also deemed to include their respective legal personal
representative(s);


2. License


2.1 Subject to the Condition Precedent and the terms and conditions hereof JAGO
hereby grants to BIOGLAN and BIOGLAN accepts from JAGO an exclusive right and
license to use the Intellectual Property and the Technical Information to
Manufacture (or procure the Manufacture) distribute and sell the Product for the
Field of Use in the Territory.

2.2 In the event that BIOGLAN obtains from the necessary regulatory authorities
in the

 

  3 

--------------------------------------------------------------------------------

 

Territory approval for further indications of use for the Product, then the
licensed Field of Use shall be so extended to include such indications.

2.3 JAGO also grants BIOGLAN the exclusive right to extend the Territory to
include any countries which may during the term of this Agreement join the
European Union. Such right is subject to a) BIOGLAN’s obtaining all necessary
Product and marketing approvals in each additional country; and b) the payment
to JAGO of *** for each new country approval.

2.4 BIOGLAN shall be entitled to grant sublicences on the condition that BIOGLAN
shall remain responsible to JAGO for ensuring that such sublicences fully comply
with Clauses 4.2, 5.4.5, 5.8, 8.1, 8.2, 9.1, 10.1, 11, 14.4 and 19.3 of this
Agreement and that any such sublicenses so granted shall terminate immediately
on termination of this Agreement.

2.5 BIOGLAN shall be entitled to the right of first refusal to make, distribute
and sell the Product in all other countries of the world, provided that JAGO
shall be free to grant such further rights. In the event that JAGO is or becomes
able to grant any such further rights for any additional country or countries
(“Additional Territories”) it shall inform BIOGLAN in writing. Once JAGO has
negotiated Heads of Terms with a prospective licensee for Additional
Territories, JAGO shall evidence such Heads of Terms to BIOGLAN in writing and
BIOGLAN shall have the right to enter into a licensing agreement with JAGO in
such Additional Territories on the same terms as were negotiated between JAGO
and its prospective licensee. BIOGLAN’s preferential right to obtain a licence
for such Additional Territories under this Clause 2.5 is subject to BIOGLAN’s
acceptance of such Heads of Terms within 5 (five) working days of receipt. In
the event that BIOGLAN declines such Heads of Terms JAGO shall not subsequently
contract with the said prospective licensee or with another third party on terms
materially less onerous than those offered to BIOGLAN under this Clause 2.5
without first informing BIOGLAN and giving BIOGLAN the opportunity to match such
materially less onerous terms within 5 (five) working days.

3. Fees and Royalties


3.1 In consideration for the licence and rights granted in Clause 2 above
BIOGLAN shall, subject to Clause 4.1 below, pay to JAGO within thirty (30) days
of the date of execution of this Agreement a licence fee in the amount of US***.

3.2 In further consideration of the grant of the rights and license set out in
Clause 2 above, BIOGLAN shall pay to JAGO royalties in the following amounts.

Years 1-2   *** Net Sales           Year 3 – March 2006   *** Net Sales        
  April 2006 – term   *** Net Sales  

3.3 In each twelve month period following the date of first marketing of the
Product in the Territory until expiry or earlier termination of this Agreement
the minimum value of royalties payable by BIOGLAN to JAGO will be US***. In the
event that BIOGLAN has not received sufficient revenues in the first twelve
months of marketing of the Product in the Territory to generate the minimum
royalty due under this Clause 3.3, the

 

  4 

--------------------------------------------------------------------------------

 

shortfall may be carried forward to the second twelve month period of marketing,
provided always that the minimum royalty paid to JAGO for the first twenty four
months of marketing the Product in the Territory shall be US*** (*** US
dollars).

3.4 In the event that BIOGLAN grants sub-licenses in any countries of the
Territory, JAGO shall receive *** of any and all net sums received by BIOGLAN
under such sub-licensing agreements in lieu of any royalties due under Clause
3.2 in respect of such countries. All royalties payable under this Clause 3.4
shall be paid in accordance with Clause 4.3. Other monies, such as license fees,
shall be paid to JAGO within 30 (thirty) days of receipt by BIOGLAN.

3.5 BIOGLAN shall also pay JAGO new country approval fees as set out below:

Spain US***             Benelux US***         All other countries in }   The
Territory} US*** per country   

Such payments shall be made within 30 (thirty) days of receipt of such new
country approval.

3.6 If any royalty due to JAGO under this Agreement is not paid by the due date,
then BIOGLAN will pay interest on such sum from the date when the amount in
question became due until the actual date of payment at the rate of three
percent (3%) above the current LIBOR.

3.7 All fees and payments referred to in this Clause 3 exclude any value added
tax and similar taxes and BIOGLAN shall be responsible for all and any such
value added or similar tax due provided that a valid invoice is issued to
BIOGLAN.

3.8 JAGO shall transfer to BIOGLAN the individual marketing authorizations for
the Product in the United Kingdom, France, Germany, Italy and Sweden as soon as
practicable after the Effective Date, and BIOGLAN shall then immediately accept
full liability and responsibility for maintaining marketing authorizations and
ensuring that all of each Agency’s reporting requirements are fully complied
with. BIOGLAN shall at its own expense use reasonable efforts to obtain
marketing authorizations for the Product in the Field of Use in all other
countries of the Territory and to obtain such other approvals, including pricing
approvals, as may be necessary for the marketing, sale and distribution of the
Product.

4. Obligations Of The Parties


4.1 Within 90 (ninety) days of the Effective Date JAGO shall provide to BIOGLAN
a written declaration from *** that exercise by BIOGLAN of the rights licensed
to it hereunder do not infringe any Intellectual Property Rights of *** and an
undertaking by *** that neither *** nor any Affiliate of *** nor is successors
will commence any action against BIOGLAN in respect of the use by BIOGLAN of
such JAGO’s Intellectual Property as is licensed to it hereunder. In the event
that such written declaration and undertaking is not provided to BIOGLAN in
accordance with the terms of this Clause 4.1 JAGO shall immediately repay to
BIOGLAN all sums paid by BIOGLAN to JAGO pursuant to Clause 3.1 above.

4.2 Having due regards to the size and value of the market BIOGLAN shall use all
reasonable commercial efforts to market the product in the Territory as soon as
possible and shall use all

 

  5 

--------------------------------------------------------------------------------

 

reasonable efforts to enhance and maintain the demand for Products in the
Territory.

4.3 Within 30 (thirty) days after each January 31, April 30, July 31 and October
31 (the “Quarter Dates”) following the first marketing of the Product in the
Territory, BIOGLAN shall deliver a report to JAGO detailing the number of units
and Net Sales values of the Product sold by BIOGLAN, its Affiliates and
sublicensees in each country of the Territory recorded during the quarter ended
on that Quarter Date, and showing the aggregate Net Sales in the Territory and
the royalties due thereon owed to JAGO. The quarterly report shall be
accompanied by payment of the royalties due to JAGO. Royalties shall be paid in
Sterling and net of any deductions or withholdings which are required to be
deducted under relevant legislation in the Territory. BIOGLAN shall give all
reasonable assistance to JAGO to enable JAGO to recover (wholly or in part) the
sums withheld and to enable JAGO to take advantage of such double taxation
agreements as may be available.

4.4 BIOGLAN shall keep accurate books of account containing an accurate record
of all data necessary for the proper computation of royalties under this
Agreement. For the purpose of verifying amounts which may be due and the
accuracy of BIOGLAN’s reports hereunder, JAGO shall have the right once each
calendar year to have a certified public accountant reasonably acceptable to
BIOGLAN inspect such records within two (2) years after the end of the calendar
year to which they pertain at reasonable times and upon thirty (30) days prior
written notice by JAGO. In the event that such inspection reveals that the
royalties paid for the period covered by such inspection have been understated
by more that *** of 5% of the royalties due (whichever shall be greater) then
the cost of such inspection (including for the avoidance of doubt the costs
JAGO’s certified public accountant) shall be borne by the other party. In all
other cases the costs of such inspection shall be borne by JAGO. JAGO shall
require the certified public accountant only to disclose to JAGO the amount of
the royalty payable for the period under audit, and the accountant shall hold in
confidence all other information obtained from the inspection.

5. Right to Manufacture


5.1 JAGO hereby appoints BIOGLAN for the term of this Agreement to Manufacture
or to procure the Manufacture of the Product in accordance with Good
Manufacturing Practice and in a manner which will ensure that the Product
achieves the Specifications and BIOGLAN hereby accepts that appointment.

5.2 As soon as practicable after the Effective Date and in no event later than
45 (forty five) days of the Effective Date of this Agreement JAGO shall transfer
to BIOGLAN all necessary manufacturing information, Intellectual Property and
Technical Information to enable BIOGLAN to manufacture the Product in accordance
with current Good Manufacturing Practice.

5.3 Notwithstanding BIOGLAN’s right to procure the manufacture of the Product
pursuant to Clause 5.1 above, in the event of BIOGLAN’s undertaking the
Manufacture of the Product itself it shall do so at either or both of its
facilities at Malrnö, Sweden and Andover, UK in accordance with the process
description, quality controls during production, process controls and
environmental monitoring as more fully set out in the documentation received
from JAGO and approved by the relevant Agencies in the Territory.

5.4 BIOGLAN undertakes with JAGO that:

 

  6 

--------------------------------------------------------------------------------

 

  5.4.1 it will carry out the Manufacture in accordance with this Agreement, and
in accordance with its marketing authorisation for the Product.


  5.4.2 all raw materials used by BIOGLAN in the Manufacture of the Product will
comply with Specifications as set out in the marketing authorizations.


  5.4.3 it will allow, periodically (in the case of JAGO and its Associated
Companies no more than once in any calendar year) upon reasonable notice (except
in each case the representatives of any Agency who are entitled to immediate
access) representatives of JAGO, Associated Companies and any Agency to inspect
the relevant parts of its premises and equipment where the Manufacture of the
Product is carried out or the Product, Active Ingredient or raw materials are
stored and to inspect the process of Manufacture and to audit and observe
BIOGLAN’s operations in relevant parts of the premises and equipment where
Manufacture of the Product is carried out, and to assess BIOGLAN’s compliance
with current Good Manufacturing Practice.


  5.4.4 it will Manufacture all Product in compliance with current Good
Manufacturing Practice.


  5.4.5 it will immediately notify JAGO of any recall or advisory of the Product
of which it becomes aware and will provide JAGO with any and all information in
connection with such recall of the Products as may reasonably be requested by
JAGO. In the event of any recall, voluntary or mandatory BIOGLAN shall meet the
cost of any such recall. If such recall has occurred other than as a result of a
failure by BIOGLAN to adhere to the provisions of this Clause 5.4 the parties
shall meet to determine the effect of the recall on the royalty obligations of
BIOGLAN hereunder. In the event of any recall due to a defect in the Product
manufactured by BIOGLAN, JAGO shall in addition to its rights under Clause 5.4.3
be entitled upon 3 (three) working days’ notice to inspect the relevant parts of
BIOGLAN’s premises and equipment relating to the Manufacture of the recalled
Product and to examine the Manufacturing Records pertaining thereto.


5.5 If and to the extent that BIOGLAN considers it necessary, in order to comply
with the terms of this Agreement, to purchase and install any tooling, parts or
equipment then it shall do so at the expense and risk of BIOGLAN.

5.6 BIOGLAN shall package the Product in a tube which shall in turn be packaged
within an outer packaging carton. The carton shall be printed with all relevant
statutory information and shall also contain a patient information leaflet. The
tube, carton and patient information leaflet shall all conform strictly to all
relevant statutory requirements and to the Specifications and shall not be
removed amended or altered in any way by BIOGLAN without the prior written
authorization of the relevant Agency.

5.7 BIOGLAN shall market the Product under any trade mark chosen by BIOGLAN.
BIOGLAN shall meet all responsibilities of maintaining such trade mark in the
Territory. It is hereby agreed that all rights in such trade mark rest
absolutely in BIOGLAN. In the event that BIOGLAN decides to use the mark
“Solarase”, it shall grant to JAGO the right to acquire such mark on the
expiration of this Agreement on terms to be agreed, but in no case shall the
amount paid be greater than three times the average annual gross sales of the
Product in the Territory during the final two years of this Agreement.

 

  7 

--------------------------------------------------------------------------------

 

5.8 BIOGLAN shall be responsible for informing itself and keeping itself
informed in a timely manner of the relevant statutory requirements in force from
time to time relating to the tube, packaging carton and the patient information
leaflet.

6. Manufacturing


6.1 BIOGLAN shall be responsible for the Manufacture of the Product, and the way
in which each batch of the Product is to be Manufactured, checked for compliance
with, and adherence to, the Specifications. Further it is responsible for
amongst other things, purchasing materials, testing and releasing materials,
undertaking production, assembly, packaging and quality control, including
in-process controls, sampling and analysis of the Product and for local release
of the Product for commercial sale.

6.2 BIOGLAN shall be responsible for ensuring the safe operation of the process
of Manufacture of the Product and in particular that the Technical Information
supplied can be safely used in BIOGLAN’s premises and on its equipment or those
of its contract manufacturer.

7. Liaison


7.1 The parties shall meet at least once every (6) six months or at such other
frequency as may be agreed between the parties to share information gained by
each of them in relation to this Agreement, trading conditions, competitive
products and any other information relevant to the performance of the parties’
respective obligations under this Agreement including any complaints, alleged
defects, changes and improvements to existing procedures, and to discuss the
performance of their respective obligations under this Agreement.

8. Warranties


8.1 BIOGLAN undertakes and guarantees to JAGO that all Product sold by BIOGLAN
will have been produced in accordance with Good Manufacturing Practice and fully
in accordance with the Specifications. In the event that BIOGLAN discovers or is
notified that the Product does not conform to the Specification BIOGLAN shall at
its expense seek to remedy or rectify the defect, which may include recall of
the Product. It shall be a condition of this warranty that BIOGLAN shall have
stored the Product in accordance with the conditions set out in the marketing
authorizations and that the shelf life of the Product shall not have expired.

8.2 BIOGLAN undertakes to ensure that it has in place product liability
insurance with a reputable insurer in an amount appropriate for its business
including the Manufacture, marketing and sale of the Product but in any event
for not less than £*** each and every claim. At JAGO’s request, BIOGLAN shall
provide JAGO with evidence of the existence and maintenance of such insurance
cover.

8.3 BIOGLAN undertakes to register and maintain the trade mark in each country
of the Territory during the term of this Agreement.

8.4 JAGO represents and warrants to BIOGLAN that:

 

  8 

--------------------------------------------------------------------------------

 

  8.4.1 as at the date hereof JAGO is the sole and exclusive owner of the
Intellectual Property including, without limitation, the Patent Rights and is
properly entitled thereto;


  8.4.2 JAGO has not created any liens or encumbrances over the Intellectual
Property and to the best of its knowledge no other person or entity has created
any liens or encumbrances over the Intellectual Property.


8.5 JAGO undertakes during the term of this Agreement to pay all renewal fees in
a timely manner and do all such acts and things as may be necessary to maintain
in force the patents contained in the Patent Rights, and in respect of the
patent applications contained therein to pay all costs and fees and to use all
reasonable endeavours to obtain grant of letters patent. JAGO shall produce to
BIOGLAN upon request copies of receipts for such renewal fees or other evidence
of payment. If JAGO fails to pay any such fees BIOGLAN shall be entitled to pay
them and set off any such payments against any other sums payable by BIOGLAN to
JAGO pursuant to the terms of this Agreement.

8.6 JAGO undertakes during the term of this Agreement not to abandon or allow to
lapse any of the Patent Rights or to amend the specification of any of them
without the consent of BIOGLAN, such consent not to be unreasonably withheld or
delayed.

8.7 Save as aforesaid, JAGO does not give any warranties or representations that
the use of intellectual property and/or manufacture, sale and distribution or
use of the Product does not infringe the intellectual property rights of any
third parties (save for ***) and all warranties and conditions to that effect
are hereby excluded.

9. Liability


9.1 Save in respect of any claim arising or threatened against JAGO in respect
of its ownership or use of the Intellectual Property or Technical Information or
its entitlement to enter into this Agreement, BIOGLAN shall indemnify and hold
harmless JAGO against any claim made against JAGO by a third party arising out
of the Manufacture, distribution or sale of the Product by BIOGLAN or BIOGLAN’s
agents, employees, representatives, or others entrusted by BIOGLAN with the
execution of this Agreement, whether such claim is in statute, contract or in
tort or on any other basis and whether relating to product liability, product
safety or otherwise (whether before or after termination or expiry of this
Agreement and whether liability arises before or after termination or expiry of
this Agreement). Such claims and all costs (including legal costs and other
costs including those of litigation/arbitration) and expenses of or incidental
to such claims and such Indemnity shall continue in full force and effect
notwithstanding any termination or expiration of this Agreement and for the
purposes of this clause BIOGLAN agrees to submit to the jurisdiction of any
court in which proceedings may be brought against JAGO (or its officers or
employees) and if any such claim is made against any person then or at any time
previously an officer or employee of JAGO then JAGO shall be entitled to
indemnify such person against such claim and all costs and expenses thereof
provided that JAGO has obtained BIOGLAN’s written authority to do so and the
indemnity given by BIOGLAN to JAGO hereunder shall extend to all sums paid by
JAGO under or in consequence of its indemnity to such person.

 

  9 

--------------------------------------------------------------------------------

 

10. Infringement


10.1 Each of BIOGLAN and JAGO agrees to promptly notify the other of any
infringement of any rights contained within the Intellectual Property in the
Field of Use of which they become aware.

10.2 Action by BIOGLAN. BIOGLAN may initiate proceedings alleging infringement
by third parties of any rights with the Intellectual Property licensed under
this Agreement in its own name and at its own expense. JAGO shall at the request
and cost of BIOGLAN (as to out of picket expenses) give BIOGLAN any assistance
it may reasonably request in connection with such proceedings. BIOGLAN shall
keep JAGO fully informed as to the conduct of such proceedings. Any sums
recovered in the course of such proceedings from the infringer whether by way of
damages, account of profits, costs or otherwise, shall be applied first to
reimbursing BIOGLAN for its costs and expenses of such proceedings and subject
to such reimbursement shall belong to BIOGLAN and to JAGO proportionate to their
respective losses. BIOGLAN shall pay to JAGO its share promptly on receipt of
such sums recovered by BIOGLAN. If so requested by BIOGLAN JAGO shall join in
any such infringement proceedings as co-plaintiff with BIOGLAN or allow BIOGLAN
to take such proceedings in JAGO’s name. BIOGLAN shall, while this Agreement is
in force and subsequently (provided that JAGO shall take no part in such
proceedings without the prior written request of BIOGLAN), indemnify JAGO
against all reasonable expenses of external legal advisers incidental to such
proceedings or any appeal, including any costs or damages awarded against JAGO
where such expenses have not been recovered from the infringer or the action
against the alleged infringer is unsuccessful.

10.3 Action by JAGO. If BIOGLAN does not, within three months after having any
infringement of a Patent Right drawn to its attention by JAGO, commence an
action for such infringement, or does not prosecute in a reasonably timely
fashion any action commenced by it, then JAGO shall be entitled to commence
proceedings for infringement in its own name (or continue any proceedings
commenced by BIOGLAN, as appropriate) at its own expense. BIOGLAN shall at the
request and cost of JAGO (as to out of pocket expenses only) give any necessary
consent to enable JAGO to do so and shall give JAGO any assistance reasonably
requested by JAGO in connection with such proceedings. Any sums recovered in the
course of such proceedings from the infringer, whether by way of damages,
account of profits, cost or otherwise, shall be applied first in reimbursing
JAGO for its costs and expenses of such proceedings and then, in cases where
JAGO takes over proceedings previously begun by BIOGLAN in reimbursing to
BIOGLAN its costs and expenses of such proceedings incurred prior to the time
when they were taken over by JAGO. Subject to such reimbursement, such sums
recovered shall belong to JAGO and to BIOGLAN, proportionate to their respective
losses and JAGO shall pay to BIOGLAN its share promptly on receipt of such sums
recovered by JAGO. If so requested by JAGO, BIOGLAN shall join in any such
infringement proceedings as co-plaintiff with JAGO or allow JAGO to take such
proceedings in BIOGLAN’s name JAGO shall, while this Agreement is in full force
and subsequently (provided that BIOGLAN shall take no part in such proceedings
without the prior written request of JAGO), indemnify BIOGLAN against all
reasonable expenses of external legal advisers incidental to such proceedings or
any appeal including any costs or damages awarded against BIOGLAN where such
expenses have not been recovered from the infringer or the action against the
alleged infringer is unsuccessful.

Allegations of Invalidity or Breach of Third Party Rights.

10.4 If any allegation or claim be made that any Patent Rights are invalid
(whether such

 

  10 

--------------------------------------------------------------------------------

 

allegations or claims be made in the course of any infringement suit or
separately) the following provisions shall apply:

  10.4.1 the party against whom such allegation or claim shall have been made
shall forthwith notify the other party providing all necessary details; and


  10.4.2 thereafter JAGO shall at its own expense defend against such claims or
allegations such that the value of BIOGLAN’s rights under this Agreement is
preserved.


10.5 In the event that the said claims of invalidity are upheld by a court or
competent authority in the Territory, the royalty rate payable by BIOGLAN to
JAGO pursuant to Clause 3.2 shall be reduced by 50% from the date that the
judgement of the court or decision of the competent authority is delivered and
this provision shall apply for the remaining period of this Agreement. In the
event that JAGO appeals successfully against the said judgement or decision the
royalty rate payable to JAGO by BIOGLAN shall forthwith be restored to level
provide for in Clause 3.2.

10.6 In the event that the use of the Technical Information or Intellectual
Property in the licensed Field of Use is held by a court or competent authority
to infringe the intellectual property rights of any third party, then JAGO will
repay the license fee paid to it pursuant to Clause 3.1 above and any sums paid
to it pursuant to Clause 3.2 above which have not been offset against royalties
and will indemnify BIOGLAN its customers, sub-contractors, officers, employees
and rights for and against any and all claims, damages, costs (including
reasonable legal fees) and losses of any nature whatsoever.

10.7 In the event that, as a result of such claims or allegations of invalidity
or infringement of a third party’s intellectual property rights, it is
determined by both BIOGLAN and JAGO that utilisation of the JAGO Intellectual
Property and/or Technical Information in the licensed Field of Use would be
impractical or impossible without obtaining an additional royalty bearing
license from a third party, then JAGO shall enter into such a license provided
that BIOGLAN shall not suffer any diminution of rights hereunder nor shall
BIOGLAN be required to make any payment whatsoever to the third party nor shall
any additional payment or increased royalty rate be payable to JAGO by BIOGLAN
as a result of JAGO’s obtaining the said license. In the event that JAGO is
unable or unwilling to obtain such a license, BIOGLAN may enter into such
license. BIOGLAN shall thereafter be permitted to offset a proportion as agreed
with JAGO of any other royalties as may be payable against any fees, royalties
or other amounts owed by BIOGLAN to JAGO, unless the third party is an Affiliate
of BIOGLAN.

10.8 In the event that this Agreement becomes inoperable in any part of the
Territory without infringing the intellectual property rights of a third party
and if neither party to this Agreement is able or willing to obtain a license
from the said third party, without prejudice to BIOGLAN’s rights under 10.6
above BIOGLAN may at its sole discretion continue to pursue its rights hereunder
in any other country within the Territory unless it considers it uneconomic to
do so, in which case BIOGLAN may terminate this Agreement immediately upon
serving written notice on JAGO.

11. Secrecy


11.1 BIOGLAN acknowledges that any Confidential Information now or hereafter
disclosed to it by JAGO has or will be disclosed to it in confidence by JAGO and
that, as between

 

  11 

--------------------------------------------------------------------------------

 

BIOGLAN and JAGO, JAGO is entitled to all rights in the same and BIOGLAN shall
before and after termination of this Agreement keep (and use all reasonable
endeavours to ensure that its officers employees and agents keep) the same
(whether supplied before or after the date of this Agreement) confidential and
not use the same other than for the purposes of this Agreement. These
restrictions upon disclosure and use of such information shall extend for a
period of five (5) years beyond the termination of this Agreement, but shall
immediately cease to apply to any specific portion of such information:

  (a) which BIOGLAN can demonstrate by credible written documentation to have
been in its possession at the earlier of either its receipt from JAGO or the
date of this Agreement; or


  (b) which is or later becomes generally available to the public at large other
than by JAGO’s neglect or default or the neglect or default of an Associated
Company of BIOGLAN; or


  (c) which is lawfully received by BIOGLAN from a third party having no
obligation direct or indirect of confidentiality to JAGO;


  (d) which is required to be disclosed by law, government regulation or any
Agency.


11.2 The provisions of Clause 11.1 shall apply in the same manner to the
disclosure of any Confidential Information of BIOGLAN to JAGO as if JAGO was
substituted for BIOGLAN and BIOGLAN was substituted for JAGO.

11.3 Each party shall only allow access to the other’s Confidential Information
exclusively to those of its employees or contractors or agents or prospective
sublicensees who have a reasonable need to see and use it for the purposes of
this Agreement and shall inform each of such employees or other receiving
parties of the confidential nature of the Confidential Information and of the
obligations on the recipient with respect to such Confidential Information and
shall ensure that each of its employees or other receiving parties having access
to the Confidential Information is contractually bound by obligations of
confidentiality and shall take such steps as may be reasonable to enforce such
obligations.

11.4 Each party shall take all reasonable precautions in dealing with the
Product and with any information, documents and papers provided to it by the
other so as to prevent any unauthorised person from having access to such
Product information, documents or papers or to any report on or records of any
analysis, tests or trials carried out.

 

  12 

--------------------------------------------------------------------------------

 

12. Disclaimer


12.1 JAGO DISCLAIMS ANY AND ALL LIABILITY OR RESPONSIBILITY (WHETHER ARISING IN
CONTRACT, TORT, BREACH OF STATUTORY DUTY OR IN ANY OTHER BASIS WHATSOEVER) FOR
ANY DEATH, INJURY, HARM, LOSS OR DAMAGE ARISING OR ALLEGED TO ARISE OUT OF THE
DESIGN, MANUFACTURE, SALE, DISPOSAL OR USE OF LICENSED PRODUCTS WHICH ARE
MANUFACTURED, SOLD OR DISPOSED OF BY OR ON BEHALF OF BIOGLAN OR ITS
SUBLICENSEES, EXCEPT TO THE EXTENT THAT SUCH LIABILITY ARISES FROM JAGO’S OWN
NEGLIGENCE OR WILFUL MISCONDUCT. JAGO DOES NOT WARRANT THAT SUCH LICENSED
PRODUCTS ARE OR WILL BE SAFE, OF SATISFACTORY QUALITY OR FIT FOR ANY PARTICULAR
PURPOSE FOR WHICH THEY MAY BE BOUGHT OR SOLD AND ANY WARRANTIES TO THAT EFFECT
(EXCEPT AS SET OUT ABOVE) WHETHER EXPRESS OR IMPLIED (WHETHER BY WAY OF LAW,
STATUTE, CUSTOM, TRADE PRACTICE OR OTHERWISE HOWSOEVER) ARE HEREBY EXCLUDED. IT
IS FOR BIOGLAN TO SATISFY ITSELF AS TO THE SAFETY AND EFFICACY OF THE LICENSED
PRODUCTS AND AS TO THEIR SUITABILITY FOR ANY PURPOSES FOR WHICH THEY MAY BE
MANUFACTURED, BOUGHT OR SOLD.

12.2 IN ANY EVENT, AND SUBJECT ALWAYS TO THE OTHER PROVISIONS OF THIS AGREEMENT,
EACH PARTY’S TOTAL LIABILITY TO THE OTHER FOR ALL BREACHES OF ITS OBLIGATIONS
ARISING UNDER THIS AGREEMENT SHALL NOT EXCEED £10 (TEN MILLION POUNDS STERLING)
IN RESPECT OF ALL EVENTS AND CIRCUMSTANCES GIVING RISE TO ANY AND ALL SUCH
LIABILITIES.

12.3 IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT OR
CONSEQUENTIAL LOSS ARISING BY REASON OF ANY BREACH OF THIS AGREEMENT INCLUDING
(WITHOUT LIMITATION) LOSS OF PROFIT, LOSS OF TURNOVER, LOSS OF BARGAIN OR LOSS
OF OPPORTUNITY.

13. Statements and Amendments of the Agreement


13.1 This Agreement sets forth the entire understanding between the parties in
respect of the subject matter of this Agreement and supersedes all prior
agreements, arrangements, and/or understandings related to said subject matter.
Save as aforesaid there are no promises, representations, conditions,
provisions, or terms related hereto other than those set forth in this
Agreement.

13.2 This Agreement may not be changed, modified or amended except in writing
and signed as exhibits to this agreement and numbered consecutively by the
parties.

14. Termination of the Agreement


14.1 Unless earlier terminated, the license granted pursuant to Clause 2 of this
Agreement, shall continue in effect until the latest date on which any of the
Patent Rights listed in the Schedule expires.

14.2 In the event that BIOGLAN wishes to continue to manufacture, sell, market
and distribute the Product after expiration of this Agreement it shall so notify
JAGO and the parties

 

  13 

--------------------------------------------------------------------------------

 

shall in good faith negotiate royalty terms which are substantially similar to
the terms of this Agreement, taking into account market conditions and any
competitive products, under which Technical Information relating to the Product
may continue to be licensed to BIOGLAN. In the event that the parties are unable
to agree on royalty rates, the parties shall submit such dispute to expert
determination.

14.3 The parties’ right to terminate the Agreement without notice for good cause
shall not be affected by the Clause 14.6.

14.4 Notices of termination are only valid if given in writing.

14.5 In addition to termination under Clause 14.6 JAGO shall be entitled to
terminate the agreement upon ninety (90) days’ written notice if BIOGLAN does
not maintain the necessary official authorisations, permits or certificates
required to enable it to perform all its obligations under this Agreement and
fails to rectify the matter within the notice period, and/or it fails for
reasons within control of BIOGLAN or neglects to submit them to JAGO within
ninety days of JAGO’s written request for the production of specific documents.

14.6 Furthermore, the parties shall be entitled to terminate the Agreement
immediately upon written notice if:

  14.6.1 either party defaults or commits a material breach of any of the
provisions of this Agreement or otherwise acts in a manner that the other party
cannot reasonably be expected to continue to operate this Agreement, the other
party may terminate this Agreement by giving the defaulting or breaching party
forty five (45) days written notice thereof. However, if the defaulting or
breaching party, within the forty five (45) days period referred to, fully cures
said default or breach, this Agreement shall continue in full force and effect
as is such default or breach had not occurred; or


  14.6.2 an order is made or an effective resolution is passed for the
liquidation or winding up (or any similar judicial process) of the other party;
or


  14.6.3 the other party seeks or enters into any composition or arrangement
with its creditors or fails to pay its employees on time or suffers or permits
any constraint or distress proceedings or an encumbrancer takes possession or a
receiver, manager, administrative receiver or administrator is appointed of all
or any part of its assets or undertaking or if it takes or suffers any similar
action in consequence of debt, or


  14.6.4 the other party ceases or threatens to cease or carry on its business
or substantially the whole of the business or disposes of its undertaking or
stops or threatens to stop payment of its debts.


15. Notices


15.1 All communications hereunder shall be in writing and shall be deemed to
have been duly given upon receipt by the addressee at the address set forth
below or such other address as either party may specify by notice sent in
accordance with this section:

 

  14 

--------------------------------------------------------------------------------

 

  Bioglan Pharma PLC
1, The Cam Centre
Wilbury Way, Hitchin, Hertfordshire SG4 0TW
ENGLAND


  Attention: Mrs Susan J Keast,
Corporate Affairs Director and Company Secretary


  And:


  SkyePharma PLC
105 Piccadilly
London W1V 9FN ENGLAND


  Attention: Miss Suzanne V. McLean
International Counsel and Company Secretary


16. Severability


16.1 In case individual provisions of this agreement are or shall become null,
void, illegal or unenforceable this shall not affect or impair the validity,
legality or enforceability of any other provision. The void, illegal or
unenforceable provision shall be replaced by a valid provision corresponding to
the aim and object of this agreement which the parties undertake to negotiate
promptly and in good faith.

17. Applicable Law and Jurisdiction


17.1 This Agreement shall be governed and construed in accordance with the laws
of England and Wales.

18. Assignment


The rights and obligations of each of the parties to this agreement are personal
to such party and may not be assigned or subcontracted by either party without
the prior written consent of the other party.

19. Miscellaneous


19.1 No omission, forbearance or delay on the part of either of the parties to
enforce fully any provision of this Agreement or any right, power, privilege or
remedy hereunder shall be deemed to be a waiver of any such rights or operate so
as to bar the exercise or enforcement of the same at any subsequent time or
times.

19.2 No press or other public statement or circular shall be made or issued in
connection with the subject matter of this agreement unless previously approved
in writing by the parties hereto.

19.3 In the event that BIOGLAN makes any improvement or modification in the use,
composition, Manufacture or otherwise of the product during the subsistence of
this Agreement BIOGLAN shall immediately make any such improvement or
modification available to JAGO

 

  15 

--------------------------------------------------------------------------------

 

under a perpetual royalty-free non-exclusive worldwide license to enable JAGO to
use the same in connection with the Product in the Field of Use. JAGO shall use
reasonable efforts to ensure that all its other licensees for the Product shall
be subject to conditions comparable to those in this Clause 19.3 and that any
improvements and modifications made by such other licensees shall be made
available to BIOGLAN under a perpetual royalty-free license to use in connection
with the Product in the Field of Use in the Territory.

19.4 Nothing in this Agreement, or in the arrangements hereby contemplated shall
constitute or be taken to mean that BIOGLAN acts as the agent of the JAGO for
any purpose whatsoever. Without prejudice to the terms of this Agreement BIOGLAN
shall not describe itself or hold itself out as being a subsidiary or agent of
JAGO or otherwise associated with JAGO except as a licensee and subcontractor of
JAGO for the Manufacture, sale and distribution of the Product for the Field of
Use in the Territory as defined. BIOGLAN shall not make any warranty or
representation or do any act in the name of or on behalf of JAGO and shall not
in any way pledge the credit of JAGO.

19.5 “Force Majeure” means any circumstances beyond the reasonable control of
either party (including without limitation, any strike, lock-out or other form
of industrial action). Without prejudice to the generality of the foregoing
force majeure shall include:

  (a) act of God, weather conditions, explosion, flood, tempest, fire or
accident;


  (b) war or threat of war sabotaging civil disturbance or requisition;


  (c) acts, restrictions, regulations, bye-laws, prohibitions or measures of any
kind on the part of any governmental, parliamentary, state, regional or local
authority;


  (d) import and export regulations or embargoes;


  (e) strikes, lockouts or other industrial actions or trade disputes, whether
involving employees of a party or a third party;


  (f) difficulty in obtaining raw material, labour, fuel, parts or equipment; or


  (g) unavailability or shortage of materials from the usual sources or supply.


  19.5.1 If either party is affected by Force Majeure it shall forthwith notify
the other party of the nature and extent thereof.


  19.5.2 Neither party shall be deemed to be in breach of this Agreement, or
otherwise be liable to the other, by reason of any delay in performance, or
non-performance, of any of its obligations hereunder to the extent that such
delay or non-performance is due to any Force Majeure of which it has notified
the other party, and the time for performance of that obligation will be
extended accordingly.


  19.5.3 If the Force Majeure in question prevails for a continuous period in
excess of 6 (six) months, the parties shall enter into bona fide discussions
with a view to alleviating its effects, or to agreeing upon such alternative
arrangements as may be fair and reasonable.


 

  16 

--------------------------------------------------------------------------------

 

This agreement has been entered into on the date first written above.

BIOGLAN PHARMA PLC   JAGOTEC AG           /s/ Terry I. Sandler

--------------------------------------------------------------------------------

  /s/ Walter Zeller

--------------------------------------------------------------------------------

  BY: Terry I. Sandler   BY: Walter Zeller   TITLE: Chairman & CEO   TITLE:
Director   DATE: 13 March 2000   DATE: 13 March 2000           /s/ Sue J. Keast

--------------------------------------------------------------------------------

  /s/ Suzanne V. McLean

--------------------------------------------------------------------------------

  BY: Sue J. Keast   BY: Suzanne V. McLean   TITLE: Company Secretary and
             Corporate Affairs Director   TITLE: Director   DATE: 13 March 2000
  DATE: March 13, 2000  

 

  17 

--------------------------------------------------------------------------------

 

SCHEDULE

The Patent Rights

Related to WO 91/04059 (herein known as “Solarase I”): Expires 2010

  European patent no. EP-B-0445255
Divisional European patent application no. 95100186.6/EP-A-0656213


Related to WO 93/16732 (herein known as “Solarase II”): Expires 2013

  European patent application no. 93903754.5/EP-A-0626863
Norwegian patent application no. 943044


Related to WO 93/16733 (herein known as “Solarase III”): Expires 2013

  European patent application no. 93903755.2/EP-A-0626864


   

--------------------------------------------------------------------------------